Citation Nr: 9922112	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  97-23 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether there was a timely request for waiver of recovery of 
an overpayment of Dependency and Indemnity Compensation.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran had active service from May 1966 until his death 
in April 1968.  The appellant is the veteran's mother.  This 
appeal arises from a  decision of the Committee on Waivers 
and Compromises at the Debt Management Center in St. Paul, 
Minnesota, which denied the appellant's request for waiver of 
recovery of an overpayment of Dependency and Indemnity 
Compensation in the amount of $1,904.24, on the basis that 
the request was not received in a timely manner.  Thereafter, 
the case was transferred to the Buffalo, New York Regional 
Office (RO), which is currently handling the present appeal.  


REMAND

The Department of Veterans Affairs (VA) has a duty to assist 
the appellant in the development of facts pertaining to her 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1998).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has stated that the Board must make a determination as to the 
adequacy of the record.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  

This case involves whether the appellant submitted a timely 
request for waiver of recovery of an overpayment of 
Dependency and Indemnity Compensation.  The record shows that 
by letter in January 1993 the RO notified the appellant that 
her award was reduced, effective from February 1, 1989, and 
that the action had created an overpayment.  Although the 
Committee on Waivers indicated in its September 1996 decision 
that the first "demand letter" was issued on January 30, 
1993, there is no notice of overpayment of Dependency and 
Indemnity Compensation of record, and the date of issuance of 
the same is unknown.  Also, the record does not show that the 
appellant was ever notified of her rights to request a waiver 
of recovery of the debt.  It may be that the VA's Debt 
Management Center in St. Paul, Minnesota, issued the notice 
of indebtedness and of the rights to request a waiver in 
January 1993, but it does not appear that the VA in St. Paul, 
Minnesota or the RO verified the issuance of that letter, if 
in fact it was issued.  

After reviewing the record, the Board also notes that the 
amount of the overpayment at issue is not clear.  There is no 
notice of indebtedness of record showing exactly what amount 
the appellant was originally charged with by the RO action of 
January 1993.  In September 1996, the Committee on Waivers 
noted that the original amount of the debt was $942.84 and 
that the total indebtedness was $1,904.24.  The record shows 
that after the overpayment was created in January 1993 the 
appellant's award was further reduced by the RO in letters 
issued in February 1994 and August 1994, resulting in the 
creation of additional overpayments.  It appears that the 
$1,904.24 debt at issue before the Committee on Waivers may 
have incorporated to some extent these additional 
overpayments.  In her request for waiver received in 
September 1996, the appellant did not specify which 
overpayment(s) that she was making the request for.  The 
Committee on Waivers considered her waiver request only as it 
pertained to the debt created in January 1993.  In view of 
the foregoing and because the determination of the proper 
creation of the overpayment is relevant to the appellant's 
request for waiver of that overpayment, the RO should prepare 
an audit that includes the period of the overpayment at issue 
and the amounts due and paid to the appellant.

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The RO should contact VA's Debt 
Management Center and request a copy of 
the notice of overpayment of Dependency 
and Indemnity Compensation for the 
overpayment period in question issued to 
the appellant, or in the alternative 
provide documentation of what form 
letter(s) was/were sent to the appellant 
and the dates thereof.  In addition, any 
correspondence received at the Debt 
Management Center should be forwarded to 
the RO and all documentation obtained 
must be associated with the claims 
folder.

2.  The RO should take the necessary 
action to clarify the amount of the 
indebtedness in question.  To that end, 
the RO should prepare an audit of the 
appellant's account, setting forth the 
period of the overpayment at issue, the 
amounts due and paid to the appellant, 
the amounts of income considered in 
determining Dependency and Indemnity 
Compensation entitlement, and the medical 
expenses used to reduce countable income.  
Once compiled, the audit report must be 
associated with the claims folder, and a 
copy must be sent to the appellant.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  
Thereafter, the RO should readjudicate 
the appellant's claim.  If the decision 
remains adverse to her, the RO should 
provide the appellant and her 
representative with a supplemental 
statement of the case and the applicable 
time to respond thereto.   

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



